 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11 ISMAEL ROMO, JR.,                                Case No. 19cv1120-JAH (MSB)
12                         Plaintiff,
                                                    ORDER GRANTING THIRD JOINT
13             v.                                   MOTION TO AMEND SCHEDULING
                                                    ORDER
14 COSTCO WHOLESALE CORPORATION,
     et al.,
15                                                  [ECF NO. 40]
                           Defendants.
16
17             The parties filed a “Third Joint Motion to Amend Scheduling Order” on April
18 1, 2020. (ECF No. 40.) Plaintiff’s counsel explains in her declaration that, during
19 the Parties’ negotiations concerning pending discovery issues and attempts to
20 complete written discovery and depositions, on March 13, 2020, the President of
21 the United States declared a national emergency due to the outbreak of the
22 COVID-19 coronavirus. On March 19, 2020, California Governor Gavin Newsom
23 issued a shelter in place order, in which California residents are ordered to stay in
24 their homes except to go to an essential job or for other limited essential purposes.
25 (ECF No. 40-1 at 9.) Plaintiff’s counsel further explains that, as a result of the
26 COVID-19 emergency and the California Governor’s order, Costco has sought to
27 reschedule the depositions of Plaintiff’s treating physicians. (Id. at 10.) Moreover,
28 the Parties also agreed to continue the deposition of Costco’s Rule 30(b)(6) witness

                                                1
                                                                        19cv1120-JAH (MSB)
 1 (which Plaintiff contends is very document-intensive and cannot efficiently be
 2 conducted by videoconference).         (Id.)   Furthermore, due to Costco’s need to
 3 respond to issues arising from the COVID-19 emergency, key Costco personnel
 4 whose input and/or participation is required in order to responding to Plaintiff’s
 5 pending written discovery requests and deposition notices became unavailable.
 6 (Id.)
 7         With more than a month remaining of discovery, the Parties planned to
 8 serve further pleadings and deposition notices for depositions to take place before
 9 the discovery deadline but refrained from doing so considering the COVID-19
10 emergency and Governor’s order. (Id. at 11.) The Parties are concerned that the
11 COVID-19 emergency and the Parties’ resulting inability to complete discovery in
12 accordance with the current case management dates may adversely affect their
13 respective abilities to prepare the case for trial. (Id.) Despite their diligence, and in
14 light of the need for sufficient time to complete discovery, prepare their respective
15 expert witnesses, file and/or oppose pre-trial motions (including, but not limited to
16 discovery motions, motions for summary judgment and/or partial summary
17 judgment, motions to amend their respective pleadings to conform to the evidence
18 developed during discovery, and motions in limine), and/or to seek any other relief
19 permitted by the Federal Rules of Civil Procedure, local rules, or other applicable
20 law, notwithstanding any impact and/or delays caused by the COVID-19
21 emergency, the Parties jointly request to continue the upcoming Scheduling Order
22 deadlines by approximately sixty days in order to provide an initial measure of
23 relief from any prejudice caused by the COVID-19 emergency. (ECF No. 40 at 13-
24 14.)
25         Based on the foregoing and after consulting with the chambers of the
26 Honorable United States District Judge John A. Houston, the Court finds good cause
27 and GRANTS the Joint Motion as follows:
28         1.    The deadline to complete all fact discovery is June 26, 2020;
                                                                         19cv1120-JAH (MSB)
 1        2.     The deadline for initial expert designations is July 6, 2020;
 2        3.     The deadline for rebuttal expert designations is July 20, 2020;
 3        4.     The deadline for compliance with the disclosure provisions in Rule
 4 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure is July 6, 2020;
 5        5.     The deadline for each party to supplement its disclosure regarding
 6 contradictory or rebuttal evidence under Fed. R. Civ. P. 26(a)(2)(D) is July 20, 2020;
 7        6.     The deadline to complete all expert discovery is August 21, 2020;
 8        7.     The deadline to file all other pretrial motions is September 11, 2020;
 9        8.     The Mandatory Settlement Conference remains as previously set on
10 September 28, 2020, at 9:30 a.m., with the Settlement Conference Statement due
11 on September 21, 2020;
12        9.     Counsel shall comply with the pre-trial disclosure requirements of Fed.
13 R. Civ. P. 26(a)(3) by December 14, 2020.
14        10.    Counsel shall meet and take the action required by Local Rule
15 16.1(f)(4) by December 21, 2020.
16        14.    By December 28, 2020, plaintiff’s counsel must provide opposing
17 counsel with the proposed pretrial order for review and approval.
18        15.    The Proposed Final Pretrial Conference Order, including objections to
19 any other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared,
20 served and lodged with the assigned district judge by January 4, 2021, and shall be
21 in the form prescribed in and comply with Local Rule 16.1(f)(6).
22        16.    The final Pretrial Conference is scheduled on the calendar of the
23 Honorable John A. Houston on January 11, 2021 at 2:30 p.m.
24        IT IS SO ORDERED.
25 Dated: April 1, 2020
26
27
28

                                                                        19cv1120-JAH (MSB)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     19cv1120-JAH (MSB)
